   UNITED STATES DISTRICT COURT
   WESTERN DISTRICT OF NEW YORK


   CHRISTIE FORD1,

                                          Plaintiff,
                                                                                            Hon. Hugh B. Scott

                                                                                                 18CV1200V
                                           v.
                                                                                                     Order


   VALUE CITY FURNITURE,

                                          Defendant.


         Before the Court is defendant American Signature, Inc.’s motion to compel discovery

(Docket No. 24). Responses to this motion were due by November 26, 2019, and reply by

December 3, 2019 (Docket No. 25). The deadlines of the Amended Scheduling Order (Docket

No. 23) were held in abeyance and will be reset in this Order (Docket No. 25). Plaintiff

responded with her attorney’s declaration (Docket No. 26) and defendant replied with its

attorney’s declaration and exhibits (Docket No. 27). The motion was deemed submitted without

oral argument on December 3, 2019.

                                                  BACKGROUND

         This is a removed employment discrimination action under Title VII, 42 U.S.C.

§§ 2000e, et seq., the Americans With Disabilities Act, 42 U.S.C. §§ 12101, et seq., and New


         1
           The parties spell plaintiff’s first name “Cristie,” without an “h,” Docket Nos. 24, 26, despite that spelling
in the Notice of Removal, Docket No. 3, and the Answer, Docket No. 5. The removed State Complaint, Docket
No. 3, Ex. A, spells her first name “Cristie.”
         The Court Clerk is instructed to amend the caption of this case to correct the spelling of plaintiff’s first
name to “Cristie.”
York State Human Rights Law, N.Y. Exec. Law §§ 296, et seq. (Docket No. 3, Notice of

Removal, Ex. A, State Compl.). Plaintiff alleges hostile work environment, disability

discrimination, and negligent supervision.

       Defendant removed this state case (Docket No. 3) and answered (Docket No. 5). This

case was referred by Judge Lawrence Vilardo on December 4, 2018 (Docket No. 12). This Court

then entered (Docket No. 17) and amended a Scheduling Order (Docket No. 23).

Defendant’s Motion to Compel (Docket No. 24)

       On November 26, 2019, defendant moves to compel production of documents and

answers to its Interrogatories (Docket No. 24). Defendant claims that plaintiff did not respond to

its document Requests Numbers 3-5, 11-13, and 15 and provided insufficient responses to

Request Numbers 9, 19-23 (id., Def. Memo. at 5; see id., Def. Atty. Decl. Exs. A (defense

discovery demands), C (plaintiff’s responses)). Given the repeated non-responsiveness of

plaintiff since the April 23, 2019, requests (Docket No. 24, Def. Memo. at 2-4, 5), defendant also

seeks to recover its attorneys’ fees and costs for this motion (id. at 5).

       Plaintiff responds that, due to circumstances beyond her control (including moving to

provide required care for her child in Tennessee and plaintiff’s lack of funds), her responses to

discovery demands were delayed (Docket No. 27, Pl. Atty. Decl. ¶ 7). Plaintiff’s counsel mailed

her initial response to defendant’s demands on July 11, 2019, and supplemental responses on

September 25, 2019 (id. ¶¶ 8, 10). Plaintiff does not deny defense entitlement to the materials

sought and she has been diligent in searching her records for responsive materials, but her move

to Tennessee most of plaintiff’s communication with her counsel has been by mail or email (id. ¶




                                                   2
11). Counsel concludes that “we have been unable to send anyone from our office to her home

to help her look through her records,” (id.).

        Defendant replies that plaintiff’s response is an admission that her discovery is

incomplete and requires supplementation and that supplementation has not occurred to date

(Docket No. 27, Def. Atty. Reply Decl. ¶ 4). Plaintiff’s deposition was scheduled for

December 2, 2019, and plaintiff’s counsel indicated that the sought materials that would be

produced at that examination (id. ¶ 5, Ex. A). The deposition occurred as scheduled, plaintiff

stated that she provided her tax returns to her counsel but they have not been produced to

defendant (id. ¶ 6). Plaintiff’s counsel instructed plaintiff not to answer questions about her

damage calculation (id. ¶ 7). At the end of the deposition, plaintiff’s counsel promised to

produce responsive documents on the afternoon of December 2, but did not do so (id. ¶ 8).

Defense counsel called plaintiff’s counsel the next day to see when these documents would be

produced, but there was no answer to these calls (id. ¶ 9). Defendant thus requests responses to

its pending Requests Numbers 12, 13, and 15, on or before a date certain and an extension of the

discovery deadline by at least 45 days (id. ¶ 11), as well as renewing its motion for recovery of

its attorneys’ fees for this motion (id.).

                                             DISCUSSION

I.      Applicable Standards

        Discovery under the Federal Rules is intended to reveal relevant documents and

testimony, but this process is supposed to occur with a minimum of judicial intervention. See

8A Charles A. Wright, Arthur R. Miller & Richard L. Marcus, Federal Practice and Procedure

§ 2288, at 655-65 (Civil 2d ed. 1994). “Unless otherwise limited by court order, the scope of


                                                 3
discovery is as follows: Parties may obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case, considering the

importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit.” Fed. R. Civ. P. 26(b)(1).

       Federal Rule 26(b)(2)(i) allows this Court to limit the scope and means for discovery if

“the discovery sought is unreasonably cumulative or duplicative, or is obtainable from some

other source that is more convenient, less burdensome, or less expensive.” Federal Rule of Civil

Procedure 37(a) allows a party to apply to the Court for an Order compelling discovery, with that

motion including a certification that the movant in good faith conferred or attempted to confer

with the party not making the disclosure to secure that disclosure without court intervention.

Fed. R. Civ. P. 37(a)(2)(A).

II.    Motion to Compel

       As defendant notes (Docket No. 27, Def. Atty. Reply Decl. ¶ 4), plaintiff admits that she

needs to supplement her responses and offered to do so (even by December 2, 2019) but has yet

to do so. Her only excuse is that she lacks the funds to prosecute this action by long distance

since her relocation to Tennessee. Defendant specifically seeks particular items be produced by

a date certain; that motion is GRANTED. Plaintiff shall respond to all outstanding document

production (in particular documents responsive to Requests Numbers 12, damage calculations;

13, evidence of fringe benefits; and 15, evidence of income from January 2014, including tax




                                                  4
returns) and Interrogatories by January 24, 2020; this date should give sufficient time for

plaintiff to gather, send to counsel, and produce to defendant responsive materials (if they exist).

          In the original motion, defendant complained that plaintiff provided an Excel spreadsheet

of compiled text messages with plaintiff’s former coworkers without indicating which request

these entries are responsive to (Docket No. 24, Def. Atty Decl. ¶¶ 11-12, Ex. E). In its reply,

defendant reports plaintiff was deposed but does not indicate that this spreadsheet compilation

remains at issue. If it remains in dispute, plaintiff shall produce a document or an amended

spreadsheet identifying how entries are responsive to defendant’s demands.

          If plaintiff cannot satisfy this production due to her relocation and poverty, further

sanction exists under Rule 37(b) as well as a possible finding for dismissal of the action for

failure to prosecute under Rule 41(b).

III.      Attorney’s Fees for this Motion

          With the grant of defendant’s motion to compel, under Rule 37(a)(5)(A), defendant is

entitled to recover its reasonable attorney’s fees arising from filing this motion. Defendant shall

submit its claimed motion expenses by December 30, 2019; plaintiff shall respond (including

raise any defense against imposing these costs) by January 10, 2020. This Court will then

consider defendant’s fee application submitted (without oral argument, unless scheduled by this

Court).

IV.       Amended Scheduling Order

          With the resolution of the motion to compel, the discovery and other deadlines need to be

reset (cf. Docket No. 23). Thus,




                                                    5
                        SECOND AMENDED SCHEDULING ORDER

   •   Discovery concludes by February 10, 2020, or roughly 60 days from entry of this

       Order;

   •   Motions due by May 8, 2020, or 90 additional days from the discovery deadline;

   •   Mediation also to end by May 8, 2020.

                                         CONCLUSION

       For the reasons stated above, defendant’s motion (Docket No. 24) to compel is granted.

Plaintiff has until January 24, 2020, to supplement its discovery responses as stated above.

Defendant shall submit its application for recovery of its reasonable attorneys’ fees and costs

relative to this motion by December 30, 2019; plaintiff shall respond (including raise any

defense against imposing these costs) by January 10, 2020, and this Court will then consider

defendant’s fee application submitted (without oral argument, unless scheduled by this Court).

       The Amended Scheduling Order (Docket No. 23) is amended as stated above.

       Court Clerk shall amend the caption to have plaintiff’s name read “Cristie Ford.”

       So Ordered.
                                                             /s/ Hugh B. Scott
                                                            Hon. Hugh B. Scott
                                                     United States Magistrate Judge


Dated: Buffalo, New York
       December 11, 2019




                                                 6
